Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting (US 9991200) in view of Chattopadhyay (Pub. No.: US 2013/0323930) and further in view of Anderson (Patent No.: US 8921975).
Re claim 1, Ting teaches a substrate, comprising: 

    PNG
    media_image1.png
    511
    772
    media_image1.png
    Greyscale

a conductive pad (104+106) having a top surface and side surfaces;
dielectric layer ([150+102], Fig. 3, col. 3, lines 27-40 & col. 5, lines 1-10) on the top surface ([TS], Fig. 8 [as shown above]) of the conductive pad and along the side surfaces of the conductive pad (104+106), wherein a trench (702, Fig. 7) is located in the first dielectric layer (150+102), the trench (702) exposing a portion of the top surface of the conductive pad (104+106);
a second dielectric layer (202, col. 3, lines 33-36) located on a surface of the first dielectric layer (150+102), the second dielectric layer having a top surface; 
a first conductive element (205, Fig. 11) located in a first portion (right) of the second dielectric layer (202) adjacent to the trench, wherein the first conductive element (205, Fig. 11) extends to fill the trench and contacts the portion of the top surface of the conductive pad (104+106) exposed by the trench (702 of Fig. 7); and 
a second conductive (214, Fig. 11) element located in a second portion (middle) of the second dielectric layer (202), wherein the second conductive element is located on the surface of the first dielectric layer (150+102).
Ting fails to teach wherein the second conductive element is located directly on the surface of the first dielectric layer.
Chattopadhyay teaches wherein the second conductive element (the middle 107, Fig. 1A, ¶ [0030]) is located directly on the surface of the first dielectric layer (said titanium nitride material 105, ¶ [0030]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process of the interconnect structure as taught by Chattopadhyay, BACKGROUND. 
Moreover, Ting/Chattopadhyay fail to teach wherein the first conductive element extends laterally over a first portion of the top surface of the second layer, and wherein the second conductive element extends laterally over a second portion of the top surface of the second layer.
Anderson teaches wherein the first conductive element (22B, Fig. 2) extends laterally over a first portion of the top surface of the second layer (20), and wherein the second conductive element (22A) extends laterally over a second portion of the top surface of the second layer (20).
	It would have been obvious to modify Jones to include the above said teaching for the purpose of supporting the interconnection vias because of the lateral ends as taught by Anderson, BACKGROUND.
Re claim 2, in the combination, Ting teaches the substrate of claim 1, wherein a thickness of the first conductive element (205) is greater than a thickness of the second conductive element (214).
Re claim 3, in the combination, Ting teaches the substrate of claim 1, wherein the first dielectric layer includes a photo-imageable dielectric material (150, col. 5, lines 11-25).
Re claim 4, in the combination, Ting teaches the substrate of claim 1, wherein a distance (from the top most surface of 205, Fig. 11) that the first conductive element extends away from the surface of the first dielectric layer (150) is same as a distance (from the top most surface of 214, Fig. 11) that the second conductive element extends away from the surface of the first dielectric layer.
Re claim 5, in the combination, Ting teaches the substrate of claim 1, wherein the surface of the first dielectric layer (150) is a first surface (top), wherein a third layer (102/106/104) is located on a second surface (bottom) of the first layer, the second surface being opposite to the first dielectric surface, and wherein a surface of the first conductive element (205/203) at a bottom of the trench abuts the third layer.
Re claim 9, in the combination, Ting teaches the substrate of claim 1, wherein the first conductive element is a first trace (205), and wherein the second conductive element is a second trace (214).
Re claim 16, Ting teaches a semiconductor package, comprising: 
a die (“chip scale package structures”, BACKGROUND); and 
a substrate (100) coupled to the die, the substrate comprising: 
a first dielectric layer ([150+102], Fig. 3, col. 3, lines 27-40 & col. 5, lines 1-10) on the top surface ([TS], Fig. 8 [as shown above]) of the conductive pad and along the side surfaces of the conductive pad (104+106), wherein a trench (702, Fig. 7) is located in the first dielectric layer ((150+102), the trench (702) exposing a portion of the top surface of the conductive pad (104+106);
a second dielectric layer (202) located on a surface of the first dielectric layer, the second layer dielectric having a top surface; 
a first conductive element (205, Fig. 11) located in a first portion of the second dielectric layer adjacent to the trench, wherein the first conductive element extends to fill the trench; and contacts the portion of the top surface of the conductive pad (104+106) exposed by the trench (702 of Fig. 7); and
a second conductive element (214) located in a second portion of the second dielectric layer (202), wherein the second conductive element is located on the surface of the first dielectric layer.
Ting fails to teach wherein the second conductive element is located directly on the surface of the first dielectric layer.
Chattopadhyay teaches wherein the second conductive element (the middle 107, Fig. 1A, ¶ [0030]) is located directly on the surface of the first dielectric layer (said titanium nitride material 105, ¶ [0030]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process of the interconnect structure as taught by Chattopadhyay, BACKGROUND. 
Moreover, Ting/Chattopadhyay fail to teach wherein the first conductive element extends laterally over a first portion of the top surface of the second layer, and wherein the second conductive element extends laterally over a second portion of the top surface of the second layer.
Anderson teaches wherein the first conductive element (22B, Fig. 2) extends laterally over a first portion of the top surface of the second layer (20), and wherein the second conductive element (22A) extends laterally over a second portion of the top surface of the second layer (20).
	It would have been obvious to modify Jones to include the above said teaching for the purpose of supporting the interconnection vias because of the lateral ends as taught by Anderson, BACKGROUND.
Re claim 17, Ting teaches the semiconductor package of claim 16, wherein a thickness of the first conductive element (205, Fig. 11) is greater than a thickness of the second conductive element (214).
Re claim 18, Ting teaches the semiconductor package of claim 16, wherein the dielectric first layer includes a photo-imageable dielectric material (150).
Re claim 19, Ting teaches the semiconductor package of claim 16, wherein a distance that the first conductive element (top most surface of 205) extends away from the surface of the first dielectric layer (150+102) is same as a distance that the second conductive element (from the top most surface of 214, Fig. 11) extends away from the surface of the first dielectric layer.
Re claim 20, Ting teaches the semiconductor package of claim 16, wherein the surface of the first dielectric layer is a first surface (top surface of 150+102), wherein a third layer (120/104/106) is located on a second surface (bottom) of the first dielectric layer, the second surface being opposite to the first surface, and wherein a surface of the first conductive element (205/203) at a bottom of the trench abuts the third layer.
Response to Arguments
Applicant's arguments with respect to claims 1 and 16 on the remarks filed on 01/21/2021 have been considered but are not persuasive.
In response to Applicant’s argument that
“The Examiner alleges that middle metal line 107 of Chattopadhyay reads on Applicant's claimed "second conductive element," and that conductive barrier layer 105 of Chattopadhyay reads on Applicant's claimed "first layer." (See Office Action, Page 4.) However, conductive barrier layer 105 is not a dielectric layer, as required by Applicant's claims….”, pages 10-11.

The Examiner respectfully submits that layer 105 of Chattopadhyay could be made of made of (said titanium nitride material 105, ¶ [0030]) and Titanium nitride (TiN; sometimes known as Tinite) is an extremely hard ceramic material (Wikipedia.com), therefore, Titanium nitride is a dielectric material.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894